IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 22, 2009
                                     No. 08-20572
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

MARIO RENE CASTILLO-RECINOS, also known as Fernando Rene Garcia,
also known as Carmalino Perez, also known as Mario Rene Castillo Recinos, also
known as Fernando Renee Perez, also known as Francisco Flores, also known as
Fernando Rene Perez,

                                                   Defendant–Appellant.


                    Appeal from the United States District Court
                         for the Southern District of Texas
                            USDC No. 4:08-CR-139-ALL


Before GARZA, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Mario Rene Castillo-
Recinos (Castillo) has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Castillo has not filed
a response. Our independent review of the record and counsel’s brief discloses
no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                No. 08-20572

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                     2